Citation Nr: 0014496	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Malinda F. Hills-Holmes, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in New Orleans, Louisiana and in St. Paul, 
Minnesota, respectively, which denied appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claimant appealed the decisions to the 
Board which remanded the case to the St. Paul RO in May 1999 
for further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the St. Paul RO returned the case to the 
Board for further appellate review.

The Board notes that the appellant's August 1999 written 
statement appears to present a claim of entitlement to 
service connection for the cause of the veteran's death based 
upon treatment he received at a VA medical center.  The Board 
refers this matter to the St. Paul RO for appropriate action.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

Specifically, the Board notes that its May 1999 REMAND 
requests that the RO locate inactive but apparently missing 
claims files, including service and postservice medical 
records for the veteran for whose death this claim is based.  
Review of the single claims file volume transferred to the 
Board with this appeal discloses that while the New Orleans 
RO appears to have had access to all volumes of the complete 
claims file at the time of the March 1997 decision, the St. 
Paul RO did not have full access at the time of its August 
1997 decision.  In response to the May 1999 REMAND the RO 
provided evidence of having unsuccessfully requested the 
veteran's missing records from the New Orleans RO.  However, 
there is no showing that the St. Paul RO complied with 
applicable provisions of the Veterans Benefit Manual, M23-1, 
Part I, Change 87, 13-20, (March 7, 1994), pertaining to Lost 
Folders, or that it pursued other appropriate means or 
methods reasonably designed to locate and gain access to the 
missing records.

In consideration of the foregoing, the Board is constrained 
to REMAND this matter again for additional development to 
provide the claimant with due process of law and full 
consideration of this appeal.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Accordingly, this case is REMANDED 
for the following action:

The RO should take all necessary and 
appropriate action to locate and gain 
access to each active and inactive volume 
of the veteran's claims file in its 
entirety.

The RO shall then return the case and the entire file to the 
Board for final appellate consideration.  The purpose of this 
REMAND is to obtain additional development, and the Board 
does not now intimate an opinion, either favorable or 
unfavorable, as to the merits of the case.  Although the 
appellant need take no further action until so notified by 
the RO, she may submit to the RO additional evidence and 
argument pertaining to this remand.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



